DETAILED ACTION

The amendment filed on 11/02/2021 have been entered. 

Information disclosure statement

The information disclosure statement filed 02/11/2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, step 5, the applicant recites “second surface data”. It is not clear if this surface data is different from the one recited in claim 1 step 4. The Examiner will assume that the applicant is referring to the same data. Claims 2-10 are also rejected as being dependent on claim 1. 
In claim 2, line 1 the applicant recites “the sensor data”. This phrase is confusing since it is not clear if the applicant is referring to the first or second sensor data.
In claim 3, line 1 the applicant recites “the sensor data”. This phrase is confusing since it is not clear if the applicant is referring to the first or second sensor data. 
In claim 5, line 1 the applicant recites “the sensor data”. This phrase is confusing since it is not clear if the applicant is referring to the first or second sensor data. 
In claim 5, lines 1-2, the applicant recites “a first period of time”. It is not clear if this period of time is different from the one recited in claim 1 , step 1. 


Drawings
The drawings (figs 1-3) are objected to because figs 1-3 have a poor quality. For example, the labeling on the x and y axis are not distinguishable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnerud et al. (US 20180320504) and Sassi et al. (US 20110313737).

Regarding claim 1, Gunnerud discloses a method of improving performance of a well (abstract), comprising: 
step 1 - using first sensor data to identify a first period of time during which a value of downhole condition (field data) is stable ([0039]-[0040] discloses that the use of sensor to obtain data from control points, abstract discloses identifying time intervals in the data during which the control points and the flow parameters are in steady state, in other words stable, also see [0016]); 
step 2 - using (a) the first period and (b) first surface data and c) a first physics-based simulation to generate probabilities for a first set of possible values for the downhole condition (abstract discloses statistical data representative of some or all steady state intervals identified in previous step, [0015] discloses using steady state interval of choke valve openings to determine a statistical representation,  [0016] discloses the production of statistical information including one or more of mean, median, variance, constant term, linear term, r-squared, and/or number of sample points, [0112] discloses the use of historical and live data presented to the user which is the production engineer or operator, meaning that the data represents surface data);; 
step 3 - using modeling to estimate a first likelihood that at least some of the matched possible values with historical production data ([0016]. [0161] discloses comparing new live data to older historical data, [0016] discloses the production of statistical information including one or more of mean, median, variance, constant term, linear term, r-squared, and/or number of sample points) 

step 5 - using the drift and second surface data to predict that implementation of a selected one or more of the second set of possible values will improve performance of 
Gunnerud appears to be silent regarding the use of probabilistic inverse modeling. Gunnerud and Sassi disclose similar method used to determine downhole parameters. 
Sassi teaches the uses both iterative and probabilistic inverse modelling to enhance the effectiveness in determining parameters through inversion ([0019]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Gunnerud and Sassi before him or her, to modify the method disclosed by Gunnerud to include the use of probabilistic inverse modeling as taught by Sassi to enhance the effectiveness in determining parameters through inversion ([0019]).

Regarding claim 2, Gunnerud further discloses that the sensor data is at least partially historical (abstract).

Regarding claim 3, Gunnerud further discloses that the sensor data is at least partially live (abstract).



Regarding claim 5, Gunnerud further discloses that step of using sensor data to identify a first period of time further comprises eliminating noise from the field data ([0067] discloses selecting frequencies to avoid noise).

Regarding claim 6, Gunnerud further discloses that the step of matching further comprises incorporating a change in at least one of an artificial lift setpoint and a transitionary state ([0013]).

Regarding claim 7, Gunnerud further discloses constraining the direction of the drift to avoid unphysical changes in unknown parameters ([009] discloses the use of a threshold of zero meaning that there is a requirement that there is no intentional change to the status of the control point, thus constraining the drift from moving in either positive or negative direction, also see [0280]).

Regarding claim 8, Gunnerud further discloses that the second period is the next contiguous stable period after the first period ([0013]-[0015]).

Regarding claim 10, Gunnerud further discloses utilizing the drift for a prior iteration as an additional input into a later iteration ([0053] discloses iteratively improve .



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gunnerud et al. (US 20180320504) and Sassi et al. (US 20110313737) as applied to claim 1 above, and further in view of Gao (US 20210222552)

Regarding claim 9, the combination of Gunnerud and Sassi is silent regarding the fact that the first physics-based simulation comprises a machine learning proxy. Gunnerud and Gao disclose similar reservoir modeling using computer simulation. 
Gao teaches the use of a machine learning proxy to help improve the accuracy of rule and model-based insight (abstract, [0079]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Gunnerud, Sassi and Gao before him or her, to modify the method disclosed by the combination of Gunnerud and Sassi to include the use of machine learning as taught by Gao to help improve the accuracy of the model-based insights ([0079]).


Response to Arguments




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672      

2/17/2022